439 F.2d 1127
UNITED STATES of America, Plaintiff-Appellee,v.Robert Levon HAYES, Jack Graham Prentiss and Harry RonaldLewis, Defendants-Appellants.
No. 29826.
United States Court of Appeals, Fifth Circuit.
March 23, 1971, Rehearings Denied April 22, 1971.

J. D. Quinlivan, Jr., Mobile, Ala.  (Court-appointed), for Robert Levon Hayes.
Robert E. McDonald, Jr., Mobile, Ala.  (Court-appointed), for Jack Graham Prentiss.
Ralph Kennamer, Mobile, Ala., for Harry Ronald Lewis.
C. S. White-Spunner, Jr., U.S. Atty., Irwin W. Coleman, Jr., Asst. U.S. Atty., Mobile, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Chief Judge.
Before GEWIN, BELL, and ALDISERT,* Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Of the Third Circuit, sitting by designation


1
 The assignments of error of appellant Lewis are as follows:
a.  Allowance of accomplice testimony.  b.  Improper admission and use of a statement by virtue of its having been made when appellant was mentally incompetent to make the statement.  c.  Denial of appellant's motion for judgment of acquittal.  d.  Error in the charge to the jury (unstated).  The assignments of error of appellant Hayes are as follows: a.  Improper impeachment of appellant with testimony from a former trial where appellant was not on trial.  b.  Denial of appellant's motion for severance.  c. Improper use by the government of the statement of a co-defendant. d.  Erroneous charge by the court on accomplice testimony.  The assignments of error of appellant Prentiss are as follows: a. Erroneous charge by the court on accomplice testimony.  b.  Improper use by the government of the statement of a co-defendant.  c. Denial of appellant's motion for severance.  d.  Denial of the right of confrontation by virtue of the refusal of the court to permit evidence on the mental condition of appellant Lewis.  e.  Denial of a motion for continuance.  f.  Allowance of testimony of an accomplice.  g.  Erroneous charge by the court on reasonable doubt and the duty of the jury.  h.  Improper suggestion to the jury by the court as to what sentence a codefendant might receive.